Appeal Dismissed and Memorandum Opinion filed May 17, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00149-CV

                     LESLIE ANN SHERRILL, Appellant
                                         V.
                         HOWARD S. LAW II, Appellee

                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-58434

                MEMORANDUM                        OPINION
      This is an appeal from a judgment signed February 1, 2018. The notice of
appeal was filed February 26, 2018. To date, our records show appellant has not paid
the appellate filing fee, and no evidence that appellant is excused by statute or the
Texas Rules of Appellate Procedure from paying costs has been filed.. See Tex. R.
App. P. 5; Tex. Gov’t Code Ann. § 51.207. On March 27, 2018, this court ordered
appellant to pay the appellate filing fee by April 6, 2018, or the appeal would be
dismissed. The filing fee has not been paid.
      Further, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court appellant did not make arrangements to
pay for the record. On April 17, 2018, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
order or notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.




                                          2